Citation Nr: 1522758	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B.T.



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing held before the undersigned in April 2015.  A transcript is of record.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, a preexisting right ear hearing loss disability was aggravated in service.

2.  Resolving doubt in favor of the Veteran, left ear hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2014).  

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402(1995). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096(Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417(Fed. Cir. 1994). 

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 234(2012); 38 U.S.C. § 1153 ; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

Right Ear Hearing Loss 

The Veteran's September 1964 entrance examination revealed audiometric findings with puretone thresholds, in decibels (and in ISO-ANSI units), were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (45)
0 (10)
0 (10)
15 (25)
25 (30)

The Veteran's July 1967 separation examination revealed audiometric findings with puretone thresholds, in decibels (and in ISO-ANSI units), were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
N/A
35 (40)

[For the purposes of adjudication, the Board has converted these audiometric results from the standards set forth by the American Standards Association (ASA), to the standards set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  The ISO-ANSI figures are in parentheses].

A hearing loss disability was noted in the right ear upon entering service in September 1964, as shown on the audiologic examination report completed at that time.  The auditory threshold at 500 Hertz was greater than 40 decibels, when converted from ASA to ISO units.  See 38 C.F.R. § 3.385. 

The Veteran is not presumed to have been in sound condition upon entrance into service as it relates to right ear hearing acuity.  Consequently, to the extent that he seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n.

On his November 2011 application for VA compensation (VA Form 21-526), the Veteran indicated that the onset of his diminished hearing acuity was during service; he denied problems hearing prior to service.  At a hearing before the undersigned in April 2015, the Veteran described an incident in service where two tanks fired right alongside of him when he was not any wearing hearing protection.  He also reported that he fired 50 caliber weapons without any hearing protection.

The Board also notes that in addition to the Veteran's testimony, the service records clearly reflect puretone thresholds of 30 dB at 4000 Hz at entrance and 40 dB at 4000 Hz at separation, which is evidence of a threshold shift, and hence, aggravation.  There also is additional evidence in the form of lay statements from the Veteran's wife and friend, who attests to the Veteran's hearing problems shortly after his discharge from service.

In January 2013, a VA audiologist opined that the Veteran's right ear hearing loss clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by military service.  The examiner noted "[T]here was no threshold shift during active military service since there was only a single 5 decibel shift in the right ear at 4000 Hz."  However, it is evident that the examiner failed to convert the audiometric measurements noted on the Veteran's entrance and exit examination reports.  There actually was a 10 dB shift shown in the right ear at 4000 Hz at separation.  Therefore, the examiner's opinion is inadequate. 

There is no other medical opinion of record to address whether the evidence is clear and unmistakable that the worsening of the right ear hearing loss was due to the natural progress of the disease.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that a pre-existing right ear hearing loss disability was aggravated due to military service.

Left Ear Hearing Loss and Tinnitus

At the outset, the Board notes that the Veteran's left ear did not demonstrate the presence of a hearing loss disability for VA purposes upon service entrance, based on the September 1964 audiologic examination.  See 38 C.F.R. § 3.385.  Also, no hearing defects with respect to this ear were noted on the report of medical examination. 

A July 2012 VA examination report establishes the presence of current disabilities of left ear sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, noise exposure in service is conceded based on the Veteran's military occupational specialty of armor crewman and his credible and competent report of noise exposure from firing various weapons on the firing range. 

The question remaining then is whether the evidence establishes a causal connection between the Veteran's currently diagnosed left ear sensorineural hearing loss and tinnitus and his in-service noise exposure. 

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

On his November 2011 VA Form 21-526, the Veteran indicated that the onset of his diminished hearing acuity and tinnitus was in service.  In his testimony before the undersigned, the Veteran reported a continuity of diminished hearing acuity and tinnitus since service.  In an April 2011 statement, the Veteran's wife recalled that he had ringing in his ears since he left service.  She also testified that she noticed the Veteran's hearing difficulties shortly after he discharged from service.  In an August 2012 statement, T.M., a friend of the Veteran who knew him before and after service, recalled that the Veteran has had difficulty hearing since he left service.  Although the Veteran's service treatment records are negative for complaints of hearing loss and tinnitus, he is nevertheless competent to report a history of hearing loss and tinnitus that began in service and he and the other individuals are competent to attest to continuing symptoms of hearing loss and tinnitus since the Veteran's discharge from military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  There is nothing in the record to diminish the Veteran's or the other individuals' credibility with respect to their allegations regarding the Veteran's hearing loss and tinnitus symptoms.

At the July 2012 VA examination, a VA examiner determined that the Veteran's hearing loss was not due to any in-service noise exposure, considering the lack of a significant threshold shift therein.  The examiner also determined that tinnitus was secondary to the Veteran's hearing loss.

In sum, the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss and tinnitus had onset in service and have continued to the present day.  

The Board is mindful of the conflict between the VA examiner's opinion and the Veteran's competent and credible lay report of onset in service with continuity of symptomology thereafter; however, when all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Accordingly, entitlement to service connection for left ear sensorineural hearing loss and tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b); 3.306; Fountain.  


ORDER

Resolving doubt in favor of the Veteran, service connection for right ear hearing loss is granted.

Resolving doubt in favor of the Veteran, service connection for left ear hearing loss is granted.

Resolving doubt in favor of the Veteran, service connection for tinnitus is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


